Citation Nr: 1020240	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits based on relationship.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.  He died in August 2007, and the appellant is 
his brother.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant provided testimony at a hearing before the 
Board.  A transcript of this hearing has been associated with 
the Veteran's VA claims folder.

In July 2009 and April 2010, the appellant submitted new 
argument and evidence in support of his appeal and waived RO 
review of such additional evidence.  38 C.F.R. §§ 20.800, 
20.1304 (2009).


FINDINGS OF FACT

1.  The law does not permit a Veteran's brother to receive 
accrued benefits other than reimbursement of the expense of 
the veteran's last sickness or burial.

2.  The appellant has received VA compensation for the 
Veteran's burial expenses, and he has not submitted any 
documentation regarding the expense of the Veteran's last 
sickness.




CONCLUSION OF LAW

The appellant is not entitled to accrued benefits based on 
his relationship as the Veteran's brother.  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000(a) (2009); Richardson v. Nicholson, 476 F.3d 883 
(Fed. Cir. 2007.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board further notes, however, that for the reasons 
detailed below the appellant's claim must be denied as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims has held that the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Therefore, no further discussion of 
the VCAA is warranted in this case.

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid: to the first living person as follows:  to 
the veteran's spouse, children in equal shares, or dependent 
parents in equal shares; to other categories of children not 
relevant in this case; and, in all other cases, only so much 
of the accrued benefit as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.  38 
U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  In other words, under the 
statutory scheme, only the veteran's spouse, the veteran's 
children, or the veteran's dependent parents are eligible to 
receive "accrued benefits" that are "due and unpaid" other 
than what is necessary to reimburse the person who bore the 
expense of last sickness or burial.  Id., see also Richardson 
v. Nicholson, 476 F.3d 883 (Fed. Cir. 2007.)

The facts of this case are not in dispute.  The Veteran died 
in August 2007, and his death certificate lists his immediate 
cause of death as respiratory failure due to multi-system 
failure due to mesothelioma lung cancer.  At the time of his 
death, the Veteran had a claim pending for entitlement to 
service connection for malignant mesothelioma.  Subsequent to 
his death, the RO, by a January 2008 rating decision, 
recognized that service connection was warranted for 
malignant mesothelioma (for accrued purposes only) with an 
evaluation of 100 percent effective September 25, 2006; that 
special monthly compensation based on aid and attendance (for 
accrued purposes only) was warranted effective September 25, 
2006; that service connection for the cause of the Veteran's 
death was granted; and that basic eligibility to Dependents' 
Educational Assistance was established.  There is also no 
dispute that the appellant is the Veteran's brother.

Despite the foregoing, as detailed above, the law provides 
that only a veteran's spouse, the veteran's children, or the 
veteran's dependent parents are eligible to receive "accrued 
benefits" that are "due and unpaid" other than what is 
necessary to reimburse the person who bore the expense of 
last sickness or burial.  The record reflects the Appellant 
has already received VA compensation for the Veteran's burial 
expenses.  Although he has contended, to include at the July 
2009 Board hearing, that he had expenses for the Veteran's 
last sickness, nothing reflects he has submitted any evidence 
documenting the specific amounts of those expenses.  In fact, 
by a July 2009 statement addressed to the undersigned, the 
appellant stated he had decided not to submit final expenses, 
and requested that the Board proceed with adjudication of 
this appeal.  Without such evidence, VA cannot reimburse the 
appellant for such expenses.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If a claimant wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).

The Board acknowledges that, through his statements and 
hearing testimony, the appellant has criticized the medical 
care and other assistance the Veteran received from VA as a 
result of his malignant mesothelioma.  Further, the Board 
sympathizes with the appellant's feelings on this matter.  
However, the outcome of this case is dictated by the law 
which mandates the appellant is not entitled to receive 
accrued benefits by his relationship as the Veteran's 
brother.  

The Board also observes that the record does not reflect the 
Veteran, at the time of his death, had a spouse, children, or 
dependent parents.  For example, as part of a January 2005 VA 
Form 21-526 (Application for Compensation or Pension) the 
Veteran himself identified his marital status as divorced, 
indicated that he did not have any dependent children, and 
did not identify any other dependents.  Further, his 
certificate of death does not list a surviving spouse.  
Nothing else in the record indicates the existence of any of 
these relationships.  As such, it does not appear that there 
is any one who can receive accrued benefits in this case.

For the reasons detailed above, the Board must conclude that 
the law mandates the appellant cannot receive accrued 
benefits based on his relationship as the Veteran's brother.  
Therefore, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to accrued benefits based on relationship is 
denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


